Evans, Judge.
A motion to dismiss the appeal has been filed with affidavits attached in support thereof showing the defendant has escaped confinement and is no longer in custody. No denial of these facts alleged and shown by this motion has been filed in this court by defendant or his counsel.
In these circumstances, the motion must be granted. Madden v. State, 70 Ga. 383; Blalock v. Corpe, 215 Ga. 61 (108 SE2d 715); Blaylock v. State, 129 Ga. App. 230 (199 SE2d 369).

Appeal dismissed.


Deen, P. J., and Stolz, J., concur.